Citation Nr: 0834076	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  04-38 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for circulatory 
problems of the feet and legs.  

3.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disability.  

(The issue of entitlement to an effective date earlier than 
December 4, 2000, for a 30 percent rating for dermatophytosis 
is addressed in a separate decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from November 1957 to August 
1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).


FINDINGS OF FACT

1.  A heart disorder was not incurred until many years after 
service, and it is not causally related to service.  

2.  A circulatory disorder was not incurred in service and it 
is not causally related to service.  

3.  The veteran's bilateral foot disability is not productive 
of symptomatology of a moderately severe foot injury, and it 
is not manifested by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, or indication of swelling on use.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder 
have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

2.  The criteria for service connection for a circulatory 
disorder have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

3.  The criteria for a rating in excess of 10 percent for a 
bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5280 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In November 2003 and December 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claims of service connection for a 
circulatory disorder and a heart disorder, respectively, 
prior to the initial adjudication of these claims.  In March 
2006, the veteran was notified of the effective date and 
disability ratings, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 
notice letter postdated the initial adjudications, the claims 
were subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  In addition, a VA examination was 
provided with respect to the circulatory disorder and 
bilateral feet claims.  

With regard to the heart disorder claim, in determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained, there 
are four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

However, given the absence of in-service evidence of chronic 
manifestations of the heart disorder on appeal, no evidence 
of a heart disorder for many years after separation, and no 
competent evidence of a nexus between service and the 
veteran's heart disorder claim, a remand for a VA examination 
would unduly delay resolution.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Consequently, the Board finds that the duty to notify and 
assist has been met and the claims are ready for 
adjudication.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In February 2003, the AOJ sent a letter to the veteran 
providing notice of what the evidence needed to demonstrate, 
of his and VA's respective duties in obtaining evidence, and 
of the types of relevant evidence that he should provide.  In 
March 2006 and May 2008, the veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  The 
correspondence also instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  Although 
the aforementioned notice letters postdated the initial 
adjudication, no prejudice resulted as the claim was 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the September 
2004 Statement of the Case and a May 2008 letter, and the 
claim was readjudicated after each.  The evidence indicates 
that the veteran was fully aware of what was necessary to 
substantiate this claim.  VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing VA examinations, and providing a hearing.  The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  
Consequently, the Board finds that the duty to notify and 
assist has been met and the claims are ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as 
arteriosclerosis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Heart Disorder

Service medical records report no treatment or diagnosis 
pertaining to the heart, and the separation examination 
reports a negative history as to shortness of breath, pain or 
pressure in the chest, and palpitation or pounding heart, and 
normal clinical findings for the heart.  

An August 1963 VA examination record reports that the veteran 
had no evidence of arteriosclerosis, and there were no 
murmurs, ectopics, cyanosis, clubbing, neck vein engorgement, 
pedal edema, or liver or splenic enlargement.  Additionally, 
rhythm was normal, and percussion and auscultation indicated 
a heart of normal size and contour. 

Post-service records are subsequently silent as to a heart 
disorder until May 2004, when VA medical records indicate 
that the veteran was diagnosed with coronary artery disease, 
status-post angioplasty and stent, after testing showed 99 
percent stenosis of the proximal dominant right coronary 
artery, diffuse 20 percent irregularities throughout the left 
coronary system, and normal left ventricular function.  

Based on the evidence of record, service connection is not 
warranted for a heart disorder as the evidence does not 
competently indicate that the heart disorder, namely coronary 
artery disease, is related to service.  Service medical 
records do not provide any evidence indicating that a heart 
disorder began in service, and the earliest diagnosis is 
approximately 44 years after separation from service.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time 
elapsed prior to initial complaint can be considered as 
evidence against the claim.).  Additionally, the evidence 
does not include any medical findings suggesting that there 
is a causal relationship between service and the heart 
disorder.  Although the veteran has asserted that such a link 
exists, the veteran, as a layperson, is not competent to 
comment on the etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the veteran's heart 
disorder was incurred in service or is otherwise related to 
service; consequently, service connection must be denied.  

Circulatory Problems

A March 1959 service treatment record reports the veteran's 
history of painful lower anterior legs, especially after 
jumping or running.  The examiner reported that examination 
and X-ray images did not show anything except "valgus ankles 
and some changes in the feet suggestive of poor circulation 
(i.e. strong family history of coronary artery disease, cool 
feet, diminished pulses, rapid blanching of feet on 
elevation)."  The examiner suggested that the veteran use 
arch supports for a couple of weeks and indicated that, if 
the inserts did not help, he would consider putting the 
veteran on vaso-dilating drugs.  Subsequent service treatment 
records do not report any additional findings suggestive of 
circulatory problems or the prescription of vaso-dilating 
drugs, and the May 1960 separation examination reports normal 
clinical findings for the skin and the vascular system.  

VA examinations in August 1963 and July 1977 revealed no 
evidence of peripheral vascular disease of the lower 
extremities.  The examination records report that the lower 
extremities had no evidence of inflammatory changes, color 
changes, muscle atrophy, or hypertrophy, and both feet 
appeared dry and clean.  Additionally, dorsalis pedis, 
posterior tibial, femora, and popliteal pulses were present 
bilaterally, and there was no color change on elevation or 
dependency of the feet and legs.  Finally, the August 1963 VA 
examination record reports that oscillometric readings showed 
good/normal circulation.  

An August 1976 private physician's statement indicated 
treatment from 1962 to 1975 with no finding of a circulatory 
disorder.  Specifically, the statement indicates that an 
April 1963 biopsy of the gastrocnemius muscle in the left leg 
revealed no pathology as far as the muscles or blood vessels.  
See August 1976 Conn statement.  

Subsequent treatment records report varying findings as to 
the strength of the veteran's pulses, though the records 
consistently indicate that the skin was intact and that there 
was no claudication, leg cramps, or varicose veins.  See, 
e.g., May 1983 VA examination record; March and May 2001 VA 
treatment record.  The records also report no findings of 
peripheral vascular disease (PVD) until April 2002.  

An April 2002 VA treatment record erroneously notes a history 
of being service connected for PVD.  The record notes that 
sensation was normal using monofilament and that pulses were 
present.  The veteran was diagnosed with "PVD, will check 
Dopplers."  A May 2002 VA treatment record reports that the 
Doppler studies were normal, however, and subsequent VA 
medical records do not report any diagnoses of PVD.  Rather, 
the subsequent VA treatment records suggest that any sensory 
or neurological deficit involving the lower extremities were 
due to the veteran's diabetes.  See, e.g., February 2003 VA 
examination record; September 2004 and March 2008 VA 
treatment records.  

In November 2003, a VA physician reviewed the evidence of 
record to determine if the veteran's circulatory problems 
were incurred in or otherwise causally related to service.  
The physician noted that the records indicated "off and on 
[findings of] decreased pulses in the lower extremities," 
but he emphasized that "more recent records show that there 
is still the presence of pulses by palpation in the lower 
extremities, though they may not be normal."  The physician 
stated that, "given all the information of review, it is far 
more likely than not, that the present symptoms, as related 
to PVD, are secondary to his diabetes and his age than to any 
pathology that may have been present while in the service."  
The examiner stated that the fact that the veteran had a 
normal exam in 1977, approximately 17 years after his being 
released from the service, added credence to the fact that 
any pathology present has primarily occurred within the last 
20 years rather than in the preceding 20 years."  

A February 2004 private treatment record reports that pulses 
were decreased and "deplorable for two sounds on the right 
dorsalis pedis pulse and the left posterior tibial pulse."  
The veteran also had decreased skin turgor and tone.  The 
examiner diagnosed the veteran with PVD in early stages with 
peripheral neuropathy.  See Zaleski record.  

Although the evidence includes a finding of possible 
circulatory problems in service, the preponderance of the 
evidence is against the claim, so service connection is not 
warranted.  Initially, the Board notes that a circulatory 
disorder was not actually diagnosed in service; rather, the 
record merely indicates that the veteran's feet had findings 
"suggestive" of a circulatory problem, and subsequent 
medical records, both in and out of service, fail to report a 
diagnosis of a circulatory disorder until more than 40 years 
after separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000) (lapse of time is a factor for consideration 
in deciding a service connection claim).  Additionally, the 
medical evidence indicates that the veteran's current 
circulatory disease is not related to service; instead, 
medical professionals have linked it to aging and the 
veteran's non-service connected diabetes.  Although the 
veteran has asserted that a link exists between his current 
circulatory disorder and service, the veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In this case, the medical evidence 
contains no competent findings indicative of a link between 
the veteran's currently diagnosed condition and service.  
Consequently, based on the length of time between separation 
and the initial diagnosis of a circulatory disorder, the 
absence of a positive nexus opinion, and the existence of 
negative nexus opinions, the claim of service connection must 
be denied.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A February 2003 VA examination record reports the veteran's 
history of pain in his legs, feet, and heels and tenderness 
on the outer aspect of the right foot.  Physical examination 
showed that station was normal except that the heel cords 
appeared to be somewhat medially turned at the distal end, 
and the attachments of the heel cords to the calcaneus were 
somewhat more prominent, especially on the right side.  There 
were pressure areas indicating pressure on the shoes, 
particularly under the right metatarsophalangeal (MTP) 
joints.  Balance was normal, and there was no pes planus.  
Bony prominences were very prominent, especially at the base 
of the fifth metatarsal on the right side.  There was mild 
genu varus deformity bilaterally.  

Examination of the right foot showed that the veteran had 
marked tenderness at the base of the fifth metatarsal and on 
the plantar surface but no tenderness in the heel cord or the 
medial or lateral malleoli.  While lying down, the heel cord 
was in the center without any deformity.  There were multiple 
plantar calluses, which were very sensitive to touch under 
the great toe and third and fifth MTP joints, and which were 
approximately 0.75 inch in diameter.  The plantar fascia was 
markedly tight, especially during dorsiflexion of the foot.  
The veteran could dorsiflex to 15 degrees actively and 20 
degrees passively and plantar flexion to 30 degrees actively 
and 40 degrees passively.  There was no instability or 
discomfort.  While standing, weightbearing was on the middle 
of the foot rather than medial to the great toe.  There was 
marked pressure areas under the MTP joints.  

Examination of the left foot showed marked tenderness on the 
plantar surface of the foot with obvious cord formation of 
the plantar fascia.  There were several tender calluses on 
the plantar surface of the foot, mainly under the first and 
fifth MTP joints, which were about 0.75 inch in diameter.  
The veteran could actively and passively dorsiflex to 20 
degrees and plantar flex to 40 degrees.  While standing, 
weightbearing fell directly under the great toe of the foot.  
There was no displacement of the midfoot.  Heel cord was in 
the center during weightbearing.  The bony prominence was 
more prominent at the calcaneal and navicular areas.  There 
were no deformities of the toes.  

Examination of the legs showed marked tenderness on the 
anterior aspect of the right thigh/leg medially in the 
proximal portion of the right leg.  There was no tenderness 
of the left leg.  There also appeared to be bowing of the 
bilateral tibiae, and inspection from the posterior aspect 
indicated the right gastrocnemius was more laterally 
displaced, though the examiner noted that this could be an 
aberrant finding.  

In summary, the VA examiner noted that the veteran had marked 
discomfort and tightness of the plantar fascia, markedly 
tender plantar calluses which "could limit" ambulation 
status during acute exacerbation, mild displacement of the 
heel cords due to tightness, no evidence of obvious pes 
planus, and some symptoms of shin splints on the right side.  
He also noted that range of motion was within normal limits 
and opined that, during exacerbations, the veteran may have 
some limitation of motion at the ankles, but he did not 
believe the resulting range of motion would be significantly 
different.  X-ray images of the feet showed well-maintained 
plantar arches, some spurring involving the plantar surface 
of the calcanei and calcaneal tubercles, mild arthritic 
changes along the first MTP joint, and mild arthritic changes 
at the interphalangeal joints.  X-ray images of the ankles 
showed some mild arthritic changes with some vague osseous 
densities adjacent to the medial malleolus on the left side.  
X-ray images of the bilateral tibia and fibula were normal.  
The examiner diagnosed the veteran with bilateral plantar 
fasciitis, bilateral painful plantar callosities, mild 
contracture of bilateral heel cords, and bilateral shin 
splints (symptomatic on the right side).  

A March 2003 private treatment record reports that the 
veteran had pain and tenderness along the lateral aspect of 
his right foot stemming mainly from a prominent area on the 
proximal fifth metatarsal.  See March 2003 Williford 
treatment record.  The examiner stated that the veteran also 
had a "little bit" of a flatfoot bilaterally, with 
increased symptoms on the right and enlargement along the 
lateral aspect.  X-ray images of the right foot showed some 
degenerative changes, a plantar spur on the os calcis, and 
soft tissue enlargement overlying the prominent proximal 
right fifth metatarsal.  The physician stated that he 
believed shoes with better arch supports could probably 
eliminate 75 percent of the symptoms.  A May 2003 Williford 
treatment record reports that the veteran had not obtained 
any arch supports and that he was still complaining of valgus 
ankles, flat feet, pronated feet, and bunions.  The examiner 
noted that he suggested again that the veteran obtain arch 
supports and also suggested that he get some custom-made 
orthosis.  

A November 2003 VA treatment record reports the veteran's 
history of painful ankles.  The record notes that the veteran 
had a deviated ankle joint medially with valgus rotation, 
"positive equinus bilaterally or positive lesion formation 
plantar aspect of the first, second, and fifth metatarsal", 
and atrophy of plantar aponeurosis.  There was no sign of any 
ulceration.  Another November 2003 VA treatment record 
indicates that the veteran was provided diabetic shoes with 
accomodative inserts, and subsequent VA treatment records 
indicate that the inserts "helped with the foot pain."  

A February 2004 private podiatric record reports that the 
veteran had painful calluses in both feet.  See Zaleski 
record.  There was pain on palpation of the Achilles tendon 
at its insertion with a positive Silverskiöld test, both 
greater in the right foot than the left.  There were 
bilateral lesser contracted toes with thick, hyperkeratotic, 
painful deformity with redness on the proximal 
interphalangeal joint.  The veteran also had calluses of 
bilateral plantar fifth metatarsal heads.  The veteran was 
diagnosed with Achilles tendonitis, hammertoes, pre-
ulcerative calluses, pain, and difficulty ambulating.  

A July 2004 VA examination record reports that the veteran 
had calluses on both feet, pain across the metatarsal heads 
with weightbearing, and pain in the posterior aspects of both 
legs if he walked further than a quarter of a mile.  The 
veteran did not use a cane or crutch, and the examiner noted 
that the veteran ambulated slowly but with no particular 
limp.  The veteran reported that he was diagnosed with shin 
splints in service, but this no longer bothered him.  There 
was slight tenderness along the posterior medial corner of 
both tibia about six inches above the ankle but no 
induration, redness, or periosteal thickening.  The veteran 
had 20 degrees of dorsiflexion and 35 degrees plantar flexion 
in both ankles, with no change after repetition.  There was 
no swelling or deformity of either ankle, and the examiner 
stated that the fact that the veteran could dorsiflex both 
ankles to a normal degree indicated that there was no heel 
cord tightness.  The veteran stood with a normal longitudinal 
arch in both feet.  He had no calcaneal valgus, which is 
usually associated with flatfeet, and his tendo-Achillis-
calcaneal angle was normal.  The veteran had some limitation 
of motion in the subtarsal and midtarsal joints.  X-ray 
images showed a small osteophyte within the substance of the 
tendo-Achilles at the attachment to the os calcis 
bilaterally, with no other significant abnormality.  The 
examiner diagnosed the veteran with status-post shin splints 
now resolved, calluses, and limitation of motion of joints of 
both feet of unknown etiology.  The examiner stated that 
there was no evidence of pes planus or tight heel cords.  The 
examiner also stated that he could detect no objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion due to the diagnosed conditions.  

A September 2004 VA treatment record reports the veteran's 
history of continued bilateral heel pain with tingling and 
numbness.  The veteran reported that he had been wearing 
extra depth shoes with accomodative orthotics and using 
capsaicin cream with some relief, though he continued to have 
pain.  The examiner noted that the objective findings were 
"unchanged from the November 2003 Podiatry Clinic note," 
and she reported that the veteran had valgus rotation of the 
ankle and flatfoot condition.  The veteran was assessed with 
diabetes/neuropathy, pes planus, and contracted foot.  

A February 2005 VA examination record reports that the skin 
on the soles of the feet was very thin with little callus.  A 
November 2005 VA treatment record reported that the veteran 
had a mild ulceration on the left foot, and a November 2007 
VA treatment record reports that the veteran had a lesion on 
the fifth metatarsal bilaterally.  Otherwise, the records do 
not report any findings of ulceration or lesion.  

A May 2008 VA examination record reports the veteran's 
history of intermittent dull pain involving the entire foot 
bilaterally upon standing, with daily flare-ups with ankles 
locking upon standing.  The veteran reported that the flare-
ups subsided after 15 minutes of rest.  The record indicates 
that there was no edema, painful motion, or instability of 
either foot.  Dime-sized calluses were palpable on the left 
first and fifth MTP and the right fifth MTP.  On standing, 
there was slight decrease in the longitudinal arch of both 
feet.  There was a bony prominence on the dorsal surface of 
the left midfoot near the medial aspect and on the right 
Achilles tendon inserts into the heel.  The veteran had 
tenderness on palpation of the distal Achilles tendon, and 
though there was no malalignment of the forefoot and midfoot, 
the Achilles tendon had a valgus alignment bilaterally.  
There was no pain with manipulation of the Achilles tendon, 
and the veteran could stand on his toes and heels.  
Observation of the shoes indicated slight wear on the lateral 
aspect of each heel.  There was no increased warmth, 
swelling, or tenderness of either anterior leg.  The veteran 
had 20 degrees dorsiflexion and 40 degrees plantar flexion 
bilaterally.  Range of motion was pain free and it did not 
change after repetition.  Gait was normal and unaided.  X-ray 
images showed ossifications at the insertion site of both 
Achilles tendons.  The veteran was diagnosed with mild 
bilateral pes planus, malalignment of Achilles tendon 
bilaterally with no clinical evidence of heel cord 
contractures, and no evidence of shin splints.  

The veteran's bilateral foot condition is rated at 10 percent 
under Diagnostic Code (DC) 5277 for bilateral weak foot, 
which the rating code defines as a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  The rating code specifies that the condition 
should be rated pursuant to the underlying condition; it does 
not provide any rating guidance other than to establish that 
the minimum rating for "weak foot" is 10 percent.  

Under DC 5284, a 10 percent rating is assigned for moderate 
foot injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  The appropriate rating for orthopedic 
conditions is determined after consideration of functional 
loss due to flare-ups, fatigability, incoordination, 
weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

Although the record includes past findings of calluses and 
marked tenderness, on the whole, the veteran's symptoms do 
not approximate a higher rating for bilateral week foot under 
Diagnostic Code 5277.  The competent medical evidence does 
not reveal atrophy of the musculature which would warrant a 
higher, 20 percent or more, rating.  The only evidence of 
atrophy is a November 2003 notation of atrophy of plantar 
aponeurosis.  Also, as explained above, the veteran's 
circulation issues in his lower extremities have been 
attributed to his nonservice-connected diabetes mellitus and 
his age, not his service-connected bilateral foot disorder.  
See November 2003 VA examination report.  As to weakness, the 
July 2004 VA examiner specifically found no objective 
evidence of weakness.

Likewise, the veteran's symptoms do not approximate a 
"moderately severe" foot injury under Diagnostic Code 5284.  
The evidence indicates that the veteran's shin splints have 
been asymptomatic since February 2003, his pes planus has 
been found to be mild, at most, and his heel cords have not 
been reported as tight since February 2003.  Additionally, 
the veteran's bilateral foot pain and calluses have improved 
since the use of special shoes and inserts, and the record 
consistently indicates that the veteran is able to walk 
unassisted with a normal gait cycle, that there is no 
instability, and that the veteran's ankles have had normal or 
near-normal range of motion.  See 38 C.F.R. 4.71a, Plate I.  
Consequently, although the record indicates complaints of 
pain and findings of callosities, some limitation of motion 
of the feet, and mild pes planus, the Board finds that the 
symptoms most nearly approximate "moderate" foot injury, 
rather than "moderately severe" foot injury, and a rating 
in excess of 10 percent is not warranted under DC 5276.  

A higher rating is also not warranted by rating the bilateral 
foot condition under an alternate rating code.  DC 5276, 
which rates flatfoot, provides a 30 percent rating for severe 
bilateral flatfoot with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  While the record includes 
findings of callosities and the veteran's history of pain on 
use, there is no objective evidence of accentuated pain on 
use and no evidence of deformity of the foot or swelling on 
use.  Additionally, the records generally indicate that there 
is no pain on manipulation, and the medical records 
consistently report that the veteran's pes planus is, at 
most, mild in severity.  Consequently, a higher rating is not 
warranted under DC 5276.  

As 10 percent rating is the highest available rating under DC 
5279 (anterior metatarsalgia), 5281 (hallux rigidus), and 
5282 (hammer toe), further consideration under those rating 
codes would be of no benefit to the veteran.  Also, DC 5278 
(claw foot), and DC 5283 (malunion of the tarsal or 
metatarsal bones) are not for consideration, as there is no 
evidence that the veteran suffers from these conditions.  
Consequently, the veteran's claim for an increased rating 
must be denied.  


ORDER

Service connection for a heart disorder is denied.

Service connection for a circulatory disorder is denied.  

A rating in excess of 10 percent for a bilateral foot 
disorder is denied.  



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


